DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, and 13-14, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the Applicant’s submitted prior art of Shiono Teruhiro et al (JP-2017124153 A) .
Shiono Teruhiro et al disclose a biological measuring device that shows all the limitations recited in claim 1, including the feature of a light source that emits first light illuminating an area on a living body (See the light source 110 shown in Shiono Teruhiro et al’s Figure 1), the feature of an imaging device that detects second light returned from the living body and acquires a first image including at least part of the living body (See Shiono Teruhiro et al’s Figure 1, component 140, and claim 1), and the feature of a control circuit that controls the light source, wherein if a specific part of the living body is not located in a predetermined coordinate range in the first image, the control circuit restricts emission of the first light from the light source, and the predetermined coordinate range is set outside the area as specified in the present claim 1. (See Shiono Teruhiro et al’s claim 1, where it is disclosed the capability of controlling the power of the light according to the detected distance between the irradiation light and the subject).
With regard to claim 2, the feature of an image processing circuit, wherein the image processing circuit determines whether the specific part of the living body is located in the predetermined coordinate range in the first image as specified thereof would be present in the cited reference of Shiono Teruhiro et al. (See the capability of controlling the power of the light according to the detected distance between the irradiation light and the subject as specified in Shiono Teruhiro et al’s claim 1).
With regard to claims 3-5, the feature of wherein if the specific part of the living body is not located in the predetermined coordinate range in the first image, the control circuit causes the light source not to emit the first light, and if the specific part is located in the predetermined coordinate range in the first image, the control circuit causes the light source to emit the first light and acquires biological information about the living body based on the second light detected by the imaging device as specified thereof would be present in the cited reference of Shiono Teruhiro et al. (See the capability of controlling the power of the light according to the detected distance between the irradiation light and the subject as specified in Shiono Teruhiro et al’s claim 1).
With regard to claims 6, and 14, the feature of the display, wherein the control circuit causes the display to display the first image as specified thereof would be present in the cited reference of Shiono Teruhiro et al. (See the display for displaying images as shown in Shiono Teruhiro et al’s Figure 7).
With regard to claim 8, the feature of wherein the area on the living body is included in the at least part of the living body as specified thereof would be present in the cited reference of Shiono Teruhiro et al. (See the human body shown in Shiono Teruhiro et al’s Figure 1).
With regard to claims 9, and 13, the feature of wherein the specific part is at least one selected from the group consisting of eyes, a nose, a mouth, ears, and eyebrows as specified thereof would be present in the cited reference of Shiono Teruhiro et al. (See the human body shown in Shiono Teruhiro et al’s Figure 1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Allowable Subject Matter
Claims 7, 10-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-5188786-B2 discloses a biological information measuring device.
UMEWAZA, KOTARO et al disclose an acoustic device, information processing method and program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        June 18, 2022.